                  Case 1:21-mc-91323-FDS Document 1 Filed 05/06/21 Page 1 of 3



                             Application for Multi-Court Exemption from the
                         Judicial Conference's Electronic Public Access (EPA) Fees
1.) I am requesting an exemption from fees for public access to electronic case records for the courts
selected below:
 Courts of Appeal                              Bankruptcy Appellate Panels (BAP)
        All Courts of Appeal     Seventh Circuit        First Circuit - BAP
        First Circuit            Eighth Circuit         Sixth Circuit - BAP
        Second Circuit           Ninth Circuit          Eighth Circuit - BAP
        Third Circuit            Tenth Circuit          Ninth Circuit - BAP
        Fourth Circuit           Eleventh Circuit       Tenth Circuit - BAP
        Fifth Circuit            D.C. Circuit
        Sixth Circuit            Federal Circuit

  District Courts
        All District Courts
        Alabama Middle           Illinois Northern      Nebraska                   Rhode Island
        Alabama Northern         Illinois Central       Nevada                     South Carolina
        Alabama Southern         Illinois Southern      New Hampshire              South Dakota
        Alaska                   Indiana Northern       New Jersey                 Tennessee Eastern
        Arizona                  Indiana Southern       New Mexico                 Tennessee Middle
        Arkansas Eastern         Iowa Northern          New York Eastern           Tennessee Western
        Arkansas Western         Iowa Southern          New York Northern          Texas Eastern
        California Central       Kansas                 New York Southern          Texas Northern
        California Eastern       Kentucky Eastern       New York Western           Texas Southern
        California Northern      Kentucky Western       North Carolina Eastern     Texas Western
        California Southern      Louisiana Eastern      North Carolina Middle      Utah
        Colorado                 Louisiana Middle       North Carolina Western     Vermont
        Connecticut              Louisiana Western      North Dakota               Virgin Islands
        Delaware                 Maine                  Northern Mariana Islands   Virginia Eastern
        District of Columbia     Maryland               Ohio Northern              Virginia Western
        Florida Middle           Massachusetts          Ohio Southern              Washington Eastern
        Florida Northern         Michigan Eastern       Oklahoma Eastern           Washington Western
        Florida Southern         Michigan Western       Oklahoma Northern          West Virginia Northern
        Georgia Northern         Minnesota              Oklahoma Western           West Virginia Southern
        Georgia Middle           Mississippi Northern   Oregon                     Wisconsin Eastern
        Georgia Southern         Mississippi Southern   Pennsylvania Eastern       Wisconsin Western
        Guam                     Missouri Eastern       Pennsylvania Middle        Wyoming
        Hawaii                   Missouri Western       Pennsylvania Western
        Idaho                    Montana                Puerto Rico
                    Case 1:21-mc-91323-FDS Document 1 Filed 05/06/21 Page 2 of 3


   Bankruptcy Courts
          All Bankruptcy Courts
          Alabama Middle              Illinois Northern            Nebraska                   Rhode Island
          Alabama Northern            Illinois Central             Nevada                     South Carolina
          Alabama Southern            Illinois Southern            New Hampshire              South Dakota
          Alaska                      Indiana Northern             New Jersey                 Tennessee Eastern
          Arizona                     Indiana Southern             New Mexico                 Tennessee Middle
          Arkansas Eastern            Iowa Northern                New York Eastern           Tennessee Western
          Arkansas Western            Iowa Southern                New York Northern          Texas Eastern
          California Central          Kansas                       New York Southern          Texas Northern
          California Eastern          Kentucky Eastern             New York Western           Texas Southern
          California Northern         Kentucky Western             North Carolina Eastern     Texas Western
          California Southern         Louisiana Eastern            North Carolina Middle      Utah
          Colorado                    Louisiana Middle             North Carolina Western     Vermont
          Connecticut                 Louisiana Western            North Dakota               Virgin Islands
          Delaware                    Maine                        Northern Mariana Islands   Virginia Eastern
          District of Columbia        Maryland                     Ohio Northern              Virginia Western
          Florida Middle              Massachusetts                Ohio Southern              Washington Eastern
         Florida Northern             Michigan Eastern             Oklahoma Eastern           Washington Western
         Florida Southern             Michigan Western             Oklahoma Northern          West Virginia Northern
         Georgia Northern             Minnesota                    Oklahoma Western           West Virginia Southern
         Georgia Middle               Mississippi Northern         Oregon                     Wisconsin Eastern
         Georgia Southern             Mississippi Southern         Pennsylvania Eastern       Wisconsin Western
         Guam                         Missouri Eastern             Pennsylvania Middle        Wyoming
         Hawaii                       Missouri Western             Pennsylvania Western
         Idaho                        Montana                      Puerto Rico

National Courts
        Judicial Panel on               U.S. Court of           U.S. Court of
        Multidistrict Litigation        Federal Claims          International Trade


2.) I am an individual associated with             Santa Clara University School of Law

3.) Please summarize why the case information from the Public Access to Court Electronic Records
(PACER) service is needed and how it will be used. Also, please explain why an exemption from
the courts identified is necessary. If you need more space, please provide in an attachment.




Please see the attachment at the end of this document.
                    Case 1:21-mc-91323-FDS Document 1 Filed 05/06/21 Page 3 of 3



4.) In support of this application, I affirm the following:
   a) An exemption from the Judicial Conference's EPA Fee is necessary in order to avoid
   unreasonable burdens and to promote public access to information.
  b) That the exemption will be for a definitive period of time:   October 2022

  c) I understand that this fee exemption will apply only to me, will be valid only for the purposes
  stated above, and will apply only to the electronic case files of the court(s) indicated above that are
  available through the PACER service.
  d) I agree that any data received through this exemption will not be sold for profit, will not be
  transferred, will not be used for commercial purposes, and will not be redistributed via the Internet.

    Declaration: I declare that all the above information is true and understand that a false statement
    may result in termination of my exempt access and an assessment of Electronic Public Access
    usage fees. (The box must be marked or your request will not be considered)


                                                                      (530) 320-5047
Ahmanda Lee
                                                         Applicant's Phone Number
Applicant's Printed Name
                                                                      aalee@scu.edu

Research Assistant                                       Applicant's email address
                                                         3007 23rd st.
Applicant's Title
                                                         Applicant's Mailing Address
                                                         San Francisco                 CA      94110
                                                         City                          State   Zip Code
Applicant's Signature
                                                                                       04/01/2021

  Add Attachment                                                                       Date

  Submit by Email


Please submit your completed, signed request via email to Multi-CourtExemptions@ao.uscourts.gov
or by mail to:
Attention: Multi-Court Exemptions
Court Programs Division
DPS-CSO-PRGD
One Columbus Circle, N.E.
Washington, DC 20544

         ** Requests sent through the US mail may take up to two weeks to clear security.**
